
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.58


*Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

BEVERAGE MARKETING AGREEMENT
Mrs. Fields Original Cookies, Inc.
March 7, 2003

SCOPE OF MARKETING AGREEMENT

        The parties to the Beverage Marketing Agreement (the "Agreement") are
Mrs. Fields Original Cookies, Inc. ("MFOC") and Coca-Cola Fountain ("CCF"), part
of The Coca-Cola Company. The Agreement will apply to all outlets where Fountain
Beverages and Juice Beverages are served that are owned or operated by MFOC or
any of its subsidiaries, including any outlets that are opened after the
Agreement is signed. The Agreement will also apply to acquired outlets
(including outlets owned or operated by an acquired business), unless those
outlets are already governed by an agreement with CCF and that agreement is
validly assigned to MFOC as part of the acquisition. If the acquired outlet is
currently under a pre-existing agreement with a competitive beverage supplier,
the acquired outlet will come under this Agreement after the competitive
agreement is terminated or expires. MFOC will cause all TCBY outlets, including
those that are newly opened or acquired to comply with the terms of this
Agreement. The Agreement will not apply to any outlets outside the fifty United
States. All outlets owned or operated by MFOC are referred to as "Corporate
Outlets." Outlets owned by authorized franchisees of MFOC are referred to as
"Franchised Outlets." The programs described in this Agreement are the only
programs in which the Corporate and Franchised Outlets may participate during
the Term.

TERM

        The Agreement will become effective when signed by both parties and the
Term shall begin as of January 1, 2003 and will continue for a period of six
(6) years or until the Participating System Outlets (as defined below) have
purchased the Volume Commitment of CCF's Fountain Syrups and the Volume
Commitment of CCF's Juice Beverages, whichever occurs last.

        When used in the Agreement, the term "Year" means each consecutive
twelve-month period during the Term, beginning with the first day of the Term.
The Beverage Marketing Agreement between MFOC and CCF dated January 9, 1997 (the
"1997 Agreement") and the Juice Beverage Marketing Agreement between MFOC and
CCF dated September 28, 2001 (the "2001 Juice Agreement"), will govern the
relationship between the parties until the beginning of the Term. After the Term
begins, except for those amounts listed as outstanding in this Agreement under
the "Prior Agreement" section, MFOC has no further obligations under the 1997
Agreement and the 2001 Juice Agreement.

FOUNTAIN BEVERAGE AVAILABILITY

        The term "Beverage" means all soft drinks and other non-alcoholic
beverages, including non-dairy beverages, dairy-based beverages, waters, sports
drinks, frozen beverages, juices, juice-containing drinks, punches, ades, bar
mixers and iced teas, whether carbonated or non-carbonated. "Fountain Beverages"
are those Beverages that are dispensed from Fountain Beverage dispensers,
pre-mix or frozen beverage dispensers, bubblers, or similar equipment. Coffee or
tea that is fresh-brewed on the premises and milk is not considered Fountain
Beverages. The term "Fountain Syrup" means the Fountain Beverage syrup used to
prepare Fountain Beverages, but does not include other forms of concentrate,
BreakMate® syrup, or syrup for frozen Beverages. "Frozen Beverages" are those
frozen or any partially frozen Beverages that are dispensed from frozen
Beverages dispensers and served in frozen or partially frozen form. "Frozen
Syrup" means the post-mix syrup used to prepare Frozen Beverages but does not
include

--------------------------------------------------------------------------------


syrup for Frozen Beverages that is purchased from a full service supplier of
Frozen Beverage to which CCF provides promotional funding.

        MFOC will serve in each Corporate Outlet a core brand set of Fountain
Beverages that consists of Coca-Cola® classic, diet Coke® and Sprite®, and the
remaining products will be jointly selected by MFOC and CCF. All Fountain
Beverages served in the Corporate Outlets will be CCF's brands, with the
exception of dairy-based Beverages, MFOC's proprietary lemonade and smoothies
freshly made on the premises. Under no circumstances, however, may MFOC serve
any Fountain Beverages PepsiCo, Inc. in the Corporate Outlets. In addition, the
parties acknowledge that there certain Participating System Outlets that have
pre-existing competitive agreement(s) ("Pre-Existing Competitive Agreement")
with a competitive Beverage supplier to purchase "Freshens" smoothies (the
"Affected Location"). In such Affected Locations and only during such time as
the Pre-Existing Competitive Agreement is in effect, MFOC's sale of Freshens
smoothies at any Affected Location will not be considered a breach of this
Agreement. Each Affected Location will make available proprietary smoothies
freshly made on the premises upon the termination or expiration of the
Pre-Existing Competitive Agreement. All Frozen Beverages served in the Corporate
Outlets will be CCF's brands.

        MFOC further recognizes that the sale of competitive Beverages in
bottles, cans, or other packaging would diminish the product availability rights
given to CCF, and therefore also agrees not to serve competitive Beverages in
bottles, cans or other packaging in the Corporate Outlets. MFOC will cause the
Franchised Outlets to comply with this Fountain Beverage Availability section.

SYSTEM PROGRAM

        The parties agree that all of the funding described in this Agreement
will be paid to MFOC for the benefit of the entire Mrs. Fields Cookies, Great
American Cookies, TCBY, Original Cookie Company, PreztelTime, Pretzelmaker, and
Hot Sams Pretzels system ("System") and in accordance with the provisions of
this Agreement and the franchise agreements between MFOC and its franchisees
(the "Franchise Agreements"). MFOC represents and warrants that the terms of the
Franchise Agreements authorize MFOC, among other things: (i) to establish those
products and materials to be used in the System; (ii) to require that each
Franchisee sell or offer for sale only those products, foods, Beverages and
other menu items that have been expressly approved by MFOC; and (iii) to
designate and approve marketing and advertising programs for the System. MFOC
further represents and warrants that it is authorized to enter into this
Agreement and to collect the funds described in this Agreement. MFOC agrees to
provide CCF with prompt written notice of any event that terminates its rights
to fulfill any of the provisions of this Agreement or that causes MFOC's right
on behalf of the System as contemplated by this Agreement to become
unenforceable during the Term.

        MFOC agrees that all funding it receives under this Agreement will be
used as MFOC, in consultation with CCF, deems appropriate, to develop and
implement activities designed to benefit the entire System, and to increase the
promotion and merchandising of CCF's Fountain Beverages and Juice Beverages
throughout the System. MFOC agrees to provide all franchisees with written
notification, in a form approved by CCF, of the existence of this Agreement and
the nature and purpose of the funding being provided by CCF under this
Agreement. The parties agree that MFOC will determine the timing and extent to
which any funding paid by CCF will be distributed to individual franchisees (if
ever), except that funding may not be paid to franchisees that do not comply
with the performance and Fountain Beverage availability requirements of this
Agreement as determined by MFOC. MFOC agrees to hold CCF harmless from any and
all claims or other costs and liabilities arising out of CCF's payment of
funding to MFOC or out of MFOC's failure to provide required disclosures to
Franchisees.

        MFOC represents and warrants that the terms of its franchisee agreement
or another agreement it has executed with its Franchisees authorize MFOC to
collect from suppliers marketing or promotional

2

--------------------------------------------------------------------------------


allowances made available in connection with the purchase of such suppliers'
products by Franchisees ("the Authorization"). MFOC further represents and
warrants that all of its Franchisees have executed such Authorization and that
the Authorization is in effect and enforceable at the time of this Agreement.
Should the Authorization terminate as to one or more Franchisees, or the
applicable provisions become unenforceable during the Term, MFOC agrees to
provide prompt written notice of same. MFOC agrees that all funding it receives
on behalf of the Participating System will be utilized by MFOC for the benefit
of the Participating System, including specifically Participating Franchisees,
and to increase the sale of CCF's Fountain Beverages throughout the
Participating System.

        Franchisees participating in this Agreement are referred to as
"Participating Franchisees." Outlets owned by Participating Franchisees are
referred to as "Participating Franchised Outlets." Participating Franchised
Outlets and Corporate Outlets are collectively referred to as "Participating
System Outlets" or the "Participating System."

FOUNTAIN BEVERAGE VOLUME COMMITMENT

        MFOC agrees that the Participating System Outlets will purchase
[CONFIDENTIAL]* of CCF's Fountain Syrups and Frozen Syrups during the Term. This
Term Volume Commitment will be increased by CCF if MFOC or the Participating
Franchisees acquire additional Corporate or Franchised Outlets to which the
Agreement will apply. Projected annual volume is currently [CONFIDENTIAL]*. In
addition, MFOC will purchase a minimum of [CONFIDENTIAL]* of bottle/can
Beverages during the Term pursuant to an agreement between MFOC and Coca-Cola
Enterprises Inc. ("CCE") entered into contemporaneously with the execution of
this Agreement.

FOUNTAIN BEVERAGE MARKETING PROGRAM

        In consideration of the Beverage Availability rights granted to CCF
above, the following marketing programs will be provided to assist MFOC in
maximizing the sale of Fountain Beverages and Frozen Beverages in the
Participating System Outlets:

        Business Development Funds.    Within three (3) days of the execution of
this Agreement, CCF will make a one-time advance of Business Development Funds
to MFOC in the amount of [CONFIDENTIAL]* (the "Advance"). The purpose of the
Advance is to develop a flavor shot program and a Dannon water program for the
Participating System. In addition, the Advance will be used to expand the
Mrs. Fields' Famous Brands fruit-head smoothie program throughout the
Participating System and to offset the costs of implementing and maintaining
throughout the Term quality Fountain and Frozen Beverage programs in the
Participating System.

        Marketing Funds.    After the Participating System Outlets have
purchased [CONFIDENTIAL]* of CCF's Fountain Syrups and Frozen Syrups (the
"Volume Threshold"), the Participating System Outlets will begin to earn
Marketing Funds calculated at the rate of [CONFIDENTIAL]* for each gallon of
CCF's Fountain Syrups and Frozen Syrups the Participating System Outlets
purchase from that point forward until the end of the Term. The initial Volume
Threshold of [CONFIDENTIAL]* is established by adding the Business Development
Funds and the associated capital charge and dividing the sum by [CONFIDENTIAL]*.
The Volume Threshold will be adjusted down on an annual basis, for each Year
completed as follows: Year Two [CONFIDENTIAL]*; Year Three [CONFIDENTIAL]*; Year
Four [CONFIDENTIAL]*; Year Five [CONFIDENTIAL]*; and Year Six [CONFIDENTIAL]*.
The Volume Threshold may be increased as provided in the following section. If
there is an amount remaining on the Volume Threshold upon the expiration of this
Agreement, but MFOC has satisfied the Term of the Agreement by operating under
this Agreement for the later of six (6) years or the fulfillment of the Volume
Commitment as described more specifically in the "Term" section, the parties
acknowledge and agree that MFOC will not owe any funds to CCF based on the
remaining Volume Threshold. To

3

--------------------------------------------------------------------------------

qualify for funding, each Participating System Outlet must comply with all the
following performance criteria:

1.Maintain throughout the Term a combo program featuring CCF's Fountain
Beverages; and

2.Prominently feature approved renditions of CCF's trademarks and/or logos on
combo merchandising materials and cups throughout the Term; and

3.Utilize throughout the Term a cup set consisting of the following sizes:
twenty ounces (20 oz.), thirty-two ounces (32 oz.), and forty-four ounces (44
oz.); and

4.Execute a minimum of two (2) seasonal promotions each Year throughout the Term
featuring CCF's Fountain Beverages; and

5.Perform those additional Fountain Beverage marketing activities the parties
mutually agree upon.

        Except as provided in the following section, funding will be paid and
received by MFOC semi-annually, by May 31st and November 30th of the respective
six-month time periods in which it is earned.

Advances of Marketing Funds.

        So long as there are no defaults by MFOC under this Agreement, under
MFOC's agreement with CCE, or under any of MFOC's agreements with its lenders,
and so long as there is no material adverse change in MFOC's financial
condition, MFOC may request that CCF advance on a semi-annual basis beginning
with the six-month period starting May 1, 2003, based on the number of gallons
of CCF's Fountain and Frozen Syrups CCF estimates that the Participating System
will purchase during the advance period (the "Volume Estimates"). To estimate
the number of gallons, CCF will consider the number of gallons of Fountain and
Frozen Syrups purchased by the Participating System in the prior six-month time
period and adjust that amount based on actual and anticipated outlet openings
and closings and reconcile that amount for any overpayments or underpayments
made in the prior six-month advance. For each such advance payment of Marketing
Funds, CCF will increase the Volume Threshold by the amount of the Volume
Estimate.

        On a quarterly basis of each calendar year throughout the Term, MFOC
will provide such financial information, including financial statements, letters
that MFOC receives from lenders, representations of MFOC officers, and
representations that MFOC receives from auditors, as CCF reasonably requests to
confirm that no defaults or material adverse changes have occurred. CCF shall
have thirty (30) days to assess this information and determine whether to
advance Marketing Funds.

        Consistent with the provisions below under the heading "Termination", so
long as MFOC is in compliance with the other material terms of this Agreement
all advanced funding under this Agreement (Business Development Funds and any
advances of Marketing Funds) will be deemed earned at the rate of
[CONFIDENTIAL]* of CCF's Fountain and Frozen Syrups purchased by the
Participating System during the Term, plus [CONFIDENTIAL]* per month for each
full month elapsed during the Term, plus [CONFIDENTIAL]* per case for each case
of bottle/can Beverages purchased from CCE during the Term, up to a maximum
credit of [CONFIDENTIAL]*.

FOUNTAIN BEVERAGE EQUIPMENT PROGRAM

        Equipment.    CCF will lease to MFOC without charge during the Term, the
equipment owned by CCF that is currently installed in the Participating System
Outlets. CCF will also lease to MFOC without charge during the Term the
dispensing equipment necessary to enable MFOC to dispense a quality Fountain
Beverage in the newly opened or acquired Participating System Outlets. No ice
makers or water filters will be provided.

4

--------------------------------------------------------------------------------

        The equipment provided by CCF will at all times remain the property of
CCF and is subject to the terms and conditions of CCF's standard lease
agreement, but no lease payment will be charged. The standard lease terms are
attached as Exhibit "A" and are a part of the Agreement, except as specifically
changed by the Agreement.

SERVICE PROGRAM

        MFOC may use CCF's Service Network without charge for up to
[CONFIDENTIAL]* mechanical repair service calls for post-mix Fountain Beverage
dispensing equipment per Year for each Participating System Outlet. These calls
are calculated on a per outlet basis and may not be aggregated. Replacement
parts associated with these service calls that are valued at no more than
[CONFIDENTIAL]* will also be provided without charge. In addition, CCF will
provide initial installation of post-mix Fountain Beverage dispensing equipment
at no cost. Any relocation or reinstallation of dispensing equipment, flavor
changes, or service necessitated by damage or adjustments to the equipment
resulting from misuse, abuse, failure to follow operating instructions or
service by unauthorized personnel is not considered regular service and will not
be provided free of charge. CCF will invoice MFOC or the individual
Participating Franchisee for the actual unsubsidized cost of service calls
(including labor, necessary travel time and replacement parts) necessitated by
any of the above and payment will be due upon receipt. In the event that any
Participating System Outlet incurs service calls in excess of those provided
free of charge under this Agreement, MFOC or the individual Participating
Franchisee will be invoiced for the actual cost of labor (including reasonable
travel time) and parts for such calls. Should the Participating System Outlet
fail to pay any billed amount within thirty (30) days, CCF shall send a "Past
Due Notice" to the Participating System Outlet with a copy to MFOC. Should any
such billed amount remain unpaid thirty (30) days after a "Past Due Notice" has
been sent, CCF may deduct the billed amount from earned funding or any funding
advanced.

        CCF will not be obligated to provide service hereunder during periods in
which it is prevented from doing so by causes beyond Company's reasonable
control, including, specifically, strikes, civil disturbances and unavailability
of parts. CCF shall be responsible for any direct damages resulting from its
negligence but shall not be responsible for incidental or consequential losses
or damages arising from the delivery, installation, maintenance, operation, or
use of parts or equipment.

QUALITY ASSURANCE PROGRAM

        The parties will mutually agree upon a Quality Assurance Program for the
Participating System Outlets and MFOC will be responsible for the execution of
the program throughout the Term. Such program will maintain CCF's quality drink
specifications, including a water to syrup ratio or 4.75:1 for sugar and allied
Fountain Beverages and 5.25:1 for diet Fountain Beverages and Mr. PiBB®, when
dispensed, to compensate for ice dilution.

JUICE BEVERAGE PROGRAM

JUICE BEVERAGE AVAILABILITY

        "Juice Beverages" means juice and juice drink products, including
smoothie-type drinks.

        MFOC will serve in each Corporate Outlet a core brand set of Juice
Beverages that consists of Minute Maid® Orange-Guava-Passionfruit and
Orange-Strawberry-Banana (or such substitute products that may become available)
in frozen concentrate form for dispensing on the premises. All Juice Beverage
served in the Corporate Outlets will be CCF's brands, with the exception of
MFOC's proprietary smoothies freshly made on the premises.

        MFOC further recognizes that the sale of competitive Juice Beverages in
bottles, cans or other packaging would diminish the product availability rights
given to CCF, and therefore also agrees not to

5

--------------------------------------------------------------------------------


serve competitive Juice Beverages in bottles, cans or other packaging in the
Corporate Outlets. MFOC will cause the Franchised Outlets to comply with this
Juice Beverage Availability section.

JUICE BEVERAGE VOLUME COMMITMENT

        MFOC agrees that the Participating System Outlets will purchase
[CONFIDENTIAL]* of frozen concentrate of CCF's Juice Beverages during the Term.
This Juice Beverage Volume Commitment will be increased by CCF if MFOC or the
Participating Franchisees acquire additional Corporate or Franchised Outlets to
which the Agreement will apply. Projected annual volume is currently
[CONFIDENTIAL]* of the frozen concentrates listed on Schedule A.

JUICE BEVERAGE PRICE

        During the Term, the Participating System will have the right to
purchase CCF's Juice Beverages through an authorized distributor of CCF's Juice
Beverages at CCF's then current published National Account Price List. These
prices are subject to change from time to time in CCF's sole discretion to
reflect changes applicable to all customers qualifying for the National Account
Price List. CCF's current published National Account Price List for CCF's Juice
Beverages is attached to this Agreement as Schedule "A" and is specifically
incorporated herein.

JUICE BEVERAGE MARKETING PROGRAM

        The following marketing programs will be provided to assist MFOC in
maximizing the sale of Juice Beverages in the Participating System Outlets:

        Investment Funds.    The amount of available funding is calculated at
the following rates: (i) [CONFIDENTIAL]* for all dispensed juices that the
Participating System Outlets purchase in Years One and Two; and [CONFIDENTIAL]*
for all dispensed juices that the Participating System Outlets purchase in Years
Three through the end of the Term. To qualify for funding, each Participating
System Outlet must comply with all the following performance criteria:

1.Display Smoothie menuboards; and

2.Perform those additional Juice Beverage marketing activities the parties
mutually agree upon.

        Funding will be paid and received by MFOC semi-annually, by May 31stand
November 30th of the respective six-month time periods in which it is earned.

        New Store Fund.    After the Participating System consists of 700 TCBY
locations open and serving CCF's Juice Beverages, CCF will reimburse MFOC a
maximum amount of [CONFIDENTIAL]* for the cost of obtaining equipment for making
smoothies. For reimbursement, MFOC will provide CCF the address of the new
Participating System Outlet and copies of the invoices for the equipment. CCF
will reimburse MFOC the amount of the invoices submitted, to a limit of
[CONFIDENTIAL]*, at the end of each quarter.

JUICE BEVERAGE EQUIPMENT PROGRAM

        MFOC or the individual Participating Franchisee is responsible for
purchasing all dispensing equipment for all Participating System Outlets.

DANNON WATER PROGRAM

        Dannon bottled water will be made available as follows:

        Package Detail.    Dannon is available from CCF in the [CONFIDENTIAL]*.
The shelf life is [CONFIDENTIAL]* years.

6

--------------------------------------------------------------------------------


        Distribution.    Dannon will be delivered to distributors "FOB
Distributors Dock." The distributor's markup to MFOC will be determined between
MFOC and CCF's authorized distributor.

        Dannon Bottled Water Volume Commitment.    MFOC agrees that the
Participating System Outlets will purchase [CONFIDENTIAL]* of Dannon bottled
water during the Term. This Dannon Bottled Water Volume Commitment will be
increased by CCF if MFOC or the Participating Franchisees acquire additional
Corporate or Franchised Outlets to which the Agreement will apply. Projected
annual volume is currently [CONFIDENTIAL]*.

        Distributor List Price before Markup.    The price for calendar year
2003 is [CONFIDENTIAL]* which is subject to change from time to time.

        Marketing Allowances.    CCF will provide Marketing Allowances in the
amount of [CONFIDENTIAL]* of Dannon water that the Participating System Outlets
purchase to assist the Participating System in maximizing the sale of Dannon
bottled water. To qualify for funding, each Participating System must comply
with the following performance criteria:

1.Purchase Dannon water through an authorized CCF distributor; and

2.Feature approved renditions of the Dannon logo and/or trademark in the
Participating System Outlets; and

3.Execute those mutually agreed upon marketing programs designed to promote the
sale of Dannon bottled water in the Participating System Outlets.

        Funding will be paid and received by MFOC semi-annually, by May 31stand
November 30th of the respective six-month time periods in which it is earned.

        Ordering and Delivery Procedures.    Dannon will be ordered by
distributors following standard Dannon ordering procedures and delivered
together with regularly scheduled post-mix syrup orders directly to the
distributors.

PRIOR AGREEMENTS

        MFOC acknowledges that under the 1997 Agreement with CCF it received an
advance of funding and that [CONFIDENTIAL]* of that advance has not been earned.
This unearned amount will be deducted in two equal installments in Year One from
the Marketing Funds payable under the Agreement.

        MFOC further acknowledges that under the 2001 Juice Agreement with CCF
it received an advance of funding and that [CONFIDENTIAL]* of that advance has
not been earned. This unearned amount will be earned by MFOC at the rate of
[CONFIDENTIAL]* per Year during Years One and Two of the Term by virtue of
MFOC's performance of its obligations under the Agreement.

TERMINATION

        Once both parties sign the Agreement, it may be terminated before the
scheduled expiration date only in the following circumstances:

(i)Either party may terminate the Agreement if the other party fails to comply
with a material term or condition of the Agreement and does not remedy the
failure within ninety (90) days after receiving written notice (the "Cure
Period").

(ii)CCF may terminate the Agreement if there is a transfer or closing of a
substantial number of the Participating System Outlets or a transfer of a
substantial portion of the assets of MFOC that is not in the ordinary course of
business.

7

--------------------------------------------------------------------------------



        Upon expiration or termination, MFOC must return any dispensing
equipment owned by CCF. MFOC will pay the following at the time of expiration or
termination:

•All unearned prepaid funding. This amount will be calculated by adding together
the [CONFIDENTIAL]* in Business Development Funds plus all advances of Marketing
Funds paid during the Term, less the following credits so long as MFOC is not in
default under this Agreement.

(a)A credit of [CONFIDENTIAL]* for each case of bottle/can Beverages purchased
from CCE, up to [CONFIDENTIAL]* as contemplated under the heading, "Volume
Commitment" and

(b)A credit of [CONFIDENTIAL]* of CCF's Fountain Syrups and Frozen Syrups
purchased by the Participating System Outlets prior to termination or
expiration; and

(c)A credit of [CONFIDENTIAL]* per month for each full month elapsed during the
Term prior to expiration or termination.



•The unamortized portion of the cost of installation, and the entire cost of
remanufacturing and removal of all equipment owned by CCF.

•Interest on the amounts due to CCF at the rate of [CONFIDENTIAL]*, accrued from
the date the unearned funds were paid or costs were incurred.

        This does not restrict the right of either party to pursue other
remedies or damages if the other party breaches the terms of the Agreement. The
prevailing party shall be entitled to all costs and expenses incurred to collect
damages due including without limitation reasonable attorneys' fees. Nothing
herein shall be construed as a waiver of any right of CCF to prove consequential
damages as a result of a breach by MFOC including, but not limited to lost
profits, and other damages allowable.

DISPUTE RESOLUTION

        Should there be a dispute between CCF and MFOC relating in any way to
the Agreement, the breach of the Agreement, or the business relationship of the
parties, the parties agree that they will make a good faith effort to settle the
dispute in an amicable manner. If the parties are unable to settle the dispute
through direct discussions, at that time they will attempt to settle the dispute
by mediation administered by the American Arbitration Association (the "AAA").
If the parties do not agree to pursue mediation or if that procedure is
unsuccessful, the dispute will be resolved by binding arbitration administered
by AAA in accordance with its Commercial Arbitration Rules using a single
arbitrator, at a location selected by AAA based on the convenience of the
parties and the location of potential witnesses. The arbitrator shall have the
authority to award specific performance and any other appropriate remedies
including interim injunctive relief to maintain the status quo pending the
conclusion of arbitration. The prevailing party shall also be entitled to
recover its reasonable attorneys' fees and other costs and expenses of
litigation. A judgment on the award of the arbitrator may be entered in any
court with jurisdiction.

TRANSFERS AND ASSIGNMENTS

        If there is a transfer or closing of a substantial number of the
Participating System Outlets, or a transfer of a substantial portion of the
assets of MFOC that is not in the ordinary course of business, and CCF does not
elect to terminate the Agreement under the "Termination" section above, MFOC
shall cause the acquiring, surviving or newly created business to assume all of
MFOC's obligations under the Agreement with regard to the acquired business. The
Agreement shall not be otherwise assignable without the express written consent
of CCF. Nothing contained herein shall be construed as a waiver of CCF's
termination rights pursuant to this Agreement. CCF's termination right as set
forth

8

--------------------------------------------------------------------------------


in the "Termination" section shall constitute the sole basis of the parties'
agreement relating to the rights of CCF in the event that the MFOC or any
successor or assignee terminate this Agreement pursuant to this "Transfers and
Assignments" provision or otherwise.

        If MFOC transfers or closes any Corporate Outlets or terminates any
Participating Franchisees, MFOC shall pay CCF the unamortized portion of the
cost of installation, and the entire cost of remanufacturing and removal of all
equipment owned by CCF in such Participating System Outlet installed less than
36 months prior to the transfer or closure, unless MFOC causes the new owner or
operator at the location to assume the lease of the equipment on terms
acceptable to CCF in its reasonable discretion.

TRADEMARKS

        Neither MFOC nor CCF shall make use of any of the other party's
trademarks or logos without the prior written consent of that party, and all use
of the other party's trademarks shall inure to the benefit of trademark owner.
For purposes of this Agreement, CCF's trademarks include trademarks owned,
licensed to or controlled by an entity in which The Coca-Cola Company has a
fifty percent (50%) or more ownership interest.

A. CONFIDENTIALITY

        Neither party shall disclose to any third party without the prior
written consent of the other party, any information concerning this Agreement or
the transactions contemplated hereby, except for disclosure to any employees,
attorneys, accountants and consultants involved in assisting with the
negotiation and closing of the contemplated transactions, or unless such
disclosure is required by law. A party that makes a permitted disclosure must
obtain assurances from the party to whom disclosure is made that such party will
keep confidential the information disclosed.

OFFSET

        Upon the occurrence of any default by MFOC under this Agreement and
during the continuation of any such default, CCF may apply any sum owed to MFOC
in satisfaction of any obligation of MFOC to CCF under this Agreement, or any
other agreement between CCF and MFOC.

FORCE MAJEURE

        Either party is excused from performance under this Agreement if such
nonperformance results from any act of God, strikes, war, riots, acts of
governmental authorities, shortage of raw materials or any other cause outside
the reasonable control of the nonperforming party. Specifically, if a serious
crop failure or other event occurs during the Term of this Agreement which
causes a significant increase in the cost of fruit solids, CCF has the right to
negotiate with MFOC a new mutually agreed upon price for the Juice Beverages. If
the parties are unable to reach an agreement or price for the Juice Beverages,
either party has the right to terminate this Agreement upon thirty (30) days
written notice.

WAIVER

        The failure of either party to seek redress for the breach of, or to
insist upon the strict performance of any term, clause or provision of the
Agreement, shall not constitute a waiver, unless the waiver is in writing and
signed by the party waiving performance.

9

--------------------------------------------------------------------------------


AUTHORIZATION

        MFOC and CCF each represent and warrant that they have the unrestricted
right to enter into this Agreement and to make the commitments contained in this
Agreement.

SEVERABILITY

        If any term or provision of this Agreement is found to be void or
contrary to law, such term or provision will be deemed severable, but only to
the extent necessary to bring this Agreement within the requirements of law,
from the other terms and provisions hereof, and the remainder of this Agreement
will be given effect as if the parties had not included the severed term herein.

[AGREEMENT IS CONTINUED ON FOLLOWING PAGE.]

10

--------------------------------------------------------------------------------

ENTIRE AGREEMENT

        As of the beginning of the Term, this Agreement will supersede all prior
agreements between the parties relating to the subject matter of this Agreement,
specifically, the 1997 Agreement and the 2001 Juice Agreement. No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all parties to this Agreement.

        Accepted and agreed to this 10 day of March, 2003 Accepted and agreed to
this 7th day of March, 2003

COCA-COLA FOUNTAIN, part of The Coca-Cola Company   MRS. FIELDS ORIGINAL
COOKIES, INC. By:   /s/  DANIEL M. MANNING      

--------------------------------------------------------------------------------

Daniel M. Manning
West Group Vice President   By:   /s/  LARRY HODGES      

--------------------------------------------------------------------------------

Larry Hodges
President and CEO
2855 East Cottonwood Parkway, Suite 400
Salt Lake City, Utah 84121-0750
ACN Number: 1303198

11

--------------------------------------------------------------------------------

SCHEDULE A

Product Information

UPC


--------------------------------------------------------------------------------

  Pack/Size

--------------------------------------------------------------------------------

  Type

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  2003 National Price

--------------------------------------------------------------------------------

6468   6/64oz   Frozen   Minute Maid Orange-Guava-Passionfruit 5+1   $ 53.22
6594
 
6/64oz
 
Frozen
 
Minute Maid Orange-Strawberry-Banana 5+1
 
$
53.22

•Prices are FOB Dunedin, FL. Add platform upcharge for FOB Santa Fe Springs, CA.

•Prices do not include distributor freight or mark up.

12

--------------------------------------------------------------------------------

EXHIBIT "A"
COCA-COLA FOUNTAIN EQUIPMENT LEASE AGREEMENT

        1.    LEASE AGREEMENT AND TERM. The Coca-Cola Company, through its
Coca-Cola North America division, ("Company") hereby leases to the account
identified on the attached Beverage Marketing Agreement ("Lessee") all fountain
beverage dispensing equipment described on the attached Beverage Marketing
Agreement (the "Equipment"), subject to the terms and conditions set forth in
this Lease Agreement. Unless otherwise agreed in writing, the Equipment shall
include all permanent merchandising, menu boards, lines, fittings, carbonators,
regulators, valves, refrigeration units, and bag-in-box pumps and racks
installed by Company on Lessee's premises. All Equipment is leased for an
initial period of one (1) year, commencing on the scheduled installation date
(the "Commencement Date"), and will continue on a year to year basis thereafter
without further notice. This Lease Agreement may be terminated by either party
on any annual anniversary of the Commencement Date by sending the other party
notice of termination not less than thirty (30) days prior to the end of the
then-current year of the term. If this Lease is terminated for any reason prior
to 60 months from the Commencement Date, other than a termination by Company
pursuant to this section, upon termination Lessee shall reimburse Company for
the actual costs of installation and removal and the standard costs for
refurbishing such Equipment incurred by Company. Following notice of
termination, the terms of this Lease will continue in effect until the Equipment
has been removed from Lessee's premises.

        2.    RENT FOR THE EQUIPMENT. Lessee shall pay to Company the amount set
forth on the attached Beverage Marketing Agreement plus all applicable sales and
use taxes, if any, as rent for the Equipment. Rent will be due monthly. At
Company's discretion, Company may utilize funds due Lessee to offset amounts due
Company under this Agreement. If Lessee fails to pay, within 10 days of its due
date, rent or any other amount required by this Lease to be paid to Company,
Lessee shall pay to Company a late charge equal to five percent (5%) per month
of such overdue payment, or such lesser amount that Company is entitled to
receive under any applicable law.

        3.    TITLE TO THE EQUIPMENT. Title to the Equipment is, and will at all
times remain, vested in Company. Lessee will have no right, title, or interest
in or to the Equipment, except the right to quiet use of the Equipment in the
ordinary course of its business as provided in this Lease. Lessee shall execute
such title documents, financing statements, fixture filings, certificates and
such other instruments and documents as Company shall reasonably request to
ensure to Company's satisfaction the protection of Company's title to the
Equipment and Company's interests and benefits under this Lease. Lessee shall
not transfer, pledge, lease, sell, hypothecate, mortgage, assign or in any other
way encumber or dispose of any of the Equipment. THE PARTIES AGREE, AND LESSEE
WARRANTS, THAT THE EQUIPMENT IS, AND WILL AT ALL TIMES REMAIN, PERSONAL PROPERTY
OF COMPANY NOTWITHSTANDING THAT THE EQUIPMENT OR ANY PART THEREOF MAY NOW BE, OR
HEREAFTER BECOME, IN ANY MANNER AFFIXED OR ATTACHED TO, OR EMBEDDED IN, OR
PERMANENTLY RESTING UPON, REAL PROPERTY OR IMPROVEMENTS ON REAL PROPERTY. Lessee
may perform ordinary maintenance and repairs to the Equipment as required by
this Lease, but shall not make any alterations, additions, or improvements to
the Equipment without the prior written consent of Company. All parts added to
the Equipment through alterations, repairs, additions or improvements will
constitute accessions to, and will be considered an item of the Equipment and
title to such will immediately vest in Company. Lessee agrees that Company may
transfer or assign all or any part of Company's right, title and interest in or
to any Equipment (in whole or in part) and this Lease, and any amounts due or to
become due, to any third party ("Assignee") for any reason. Upon receipt of
written notice from Company of such assignment, Lessee shall perform all its
obligations with respect to any such Equipment for the benefit of the applicable
Assignee, and, if so directed, shall pay all amounts due or to become due
hereunder directly to the applicable Assignee or to any other party designated
by such Assignee.

        4.    USE OF EQUIPMENT. Lessee acknowledges that the rent set forth
herein does not fully compensate Company for its expenses concerning its
research and development efforts designed to improve fountain equipment or in
providing the Equipment to Lessee, and that Company provides the

--------------------------------------------------------------------------------


Equipment to Lessee for the purpose of dispensing Company products. Therefore,
Lessee agrees that if the Equipment is a fountain beverage dispenser, then the
Equipment will be used for the purpose of dispensing fountain beverage products
of Company, such as Coca-Cola® classic (or Coke®), diet Coke® and Sprite®, with
the understanding that, if the dispenser has four (4) or more valves, one
(1) valve may be used at Lessee's option for dispensing a non-Company, non-cola
fountain beverage product; provided, that no product of PepsiCo, Inc. or of an
affiliate thereof may be dispensed. In accordance with Company's Fair Share
Policy, Company will have the right to additional rent if any valve is used for
a non-Company beverage (including water), at a rate of not less than $45 per
dispenser per year. If the Equipment is a pump for bag-in-box or similar
container, such pump may be used only to dispense Company products. If the
Equipment is other than a fountain beverage dispenser or a pump, then it will be
used only in a location where fountain beverage products of Company are served
and where no fountain beverage products of PepsiCo, Inc. or an affiliate of
PepsiCo, Inc. are served. This Section 4 shall not apply within the State of
Wisconsin.

        5.    INSPECTION AND NOTIFICATION. Company shall have the right during
Lessee's regular business hours to inspect the Equipment at Lessee's premises or
wherever the Equipment may be located and to review all records that relate to
the Equipment. Lessee shall promptly notify Company of all details arising out
of any change in location of the Equipment, any alleged encumbrances thereon or
any accident allegedly resulting from the use or operation thereof.

        6.    WARRANTY DISCLAIMER: LESSEE ACKNOWLEDGES THAT COMPANY IS NOT A
MANUFACTURER OF THE EQUIPMENT AND THAT COMPANY HAS MADE NO REPRESENTATIONS OF
ANY NATURE WHATSOEVER PERTAINING TO THE EQUIPMENT OR ITS PERFORMANCE, WHETHER
EXPRESS OR IMPLIED, INCLUDING (WITHOUT LIMITATION) ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER WARRANTIES
RELATING TO THE DESIGN, CONDITION, QUALITY, CAPACITY, MATERIAL OR WORKMANSHIP OF
THE EQUIPMENT OR ITS PERFORMANCE, OR ANY WARRANTY AGAINST INTERFERENCE OR
INFRINGEMENT, OR ANY WARRANTY WITH RESPECT TO PATENT RIGHTS, IF ANY, PERTAINING
TO THE EQUIPMENT. COMPANY SHALL NOT BE RESPONSIBLE FOR ANY LOSS OF PROFITS, ANY
DIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES, OR DAMAGES OF ANY NATURE WHATSOEVER,
RESULTING FROM THE DELIVERY, INSTALLATION, MAINTENANCE, OPERATIONS, SERVICE OR
USE OF ANY EQUIPMENT OR OTHERWISE.

        7.    TAXES. Lessee shall pay all assessments, license fees, taxes
(including sales, use, excise, personal property, ad valorem, stamp, documentary
and other taxes) and all other governmental charges, fees, fines or penalties
whatsoever, whether payable by Company or Lessee, on or relating to the
Equipment or the use, registration, rental, shipment, transportation, delivery,
or operation thereof, and on or relating to this Lease.

        8.    MAINTENANCE AND REPAIRS. If Lessee elects to use one valve to
dispense a non-Company beverage pursuant to Section 4, Company may charge for
its costs of servicing such valve in accordance with Company's Fair Share Policy
at a rate of not less than $25 per outlet per year. Lessee shall, at its
expense, keep the Equipment in good condition, repair, and working order. Lessee
shall pay all costs incurred in connection with the shipment, use, operation,
ownership, or possession of the Equipment during the term of this Lease.
Lessee's sole recourse against Company with respect to service provided by
Company or its agents to the Equipment is that Company will correct any
defective workmanship at no additional charge to Lessee, provided that Company
is given prompt notification of any defective workmanship. Company shall not be
otherwise liable for negligent acts or omissions committed in regard to
maintenance or repair of the Equipment and assumes no responsibility for
incidental, consequential or special damages occasioned by such negligent acts
or omissions.

        9.    RISK OF LOSS. All risk of loss, including damage, theft or
destruction, to each item of Equipment will be borne by Lessee. No such loss,
damage, theft or destruction of Equipment, in whole

--------------------------------------------------------------------------------


or in part, will impair the obligations of Lessee under this Lease, all of which
will continue in full force and effect.

        10.  INDEMNITY. Lessee shall indemnify Company and Company's officers,
agents, employees, directors, shareholders, affiliates, successors, and assigns
(hereinafter the "Indemnified Parties") against, and hold Indemnified Parties
wholly harmless from, any and all claims, actions, suits, proceedings, demands,
damages, and liabilities of whatever nature, and all costs and expenses,
including without limitation Company's reasonable attorneys' fees and expenses,
relating to or in any way arising out of (a) the ordering, delivery, rejection,
installation, purchase, leasing, maintenance, possession, use, operation,
control or disposition of the Equipment or any portion thereof; (b) any act or
omission of Lessee, including but not limited to any loss or damage to or
sustained by Company arising out of Lessee's failure to comply with all the
terms and conditions of this Lease; (c) any claims for liability in tort with
respect to the Equipment, excepting only to the degree such claims are the
result of Company's negligent or willful acts. The provisions of this Section 10
will survive termination and expiration of this Lease.

        11.  DEFAULT. The occurrence of any of the following will constitute a
"Default" by Lessee: (a) nonpayment by Lessee when due of any amount due and
payable under this Lease; (b) failure of Lessee to comply with any provision of
this Lease, and failure of Lessee to remedy, cure, or remove such failure within
ten (10) days after receipt of written notice thereof from Company; (c) any
statement, representation, or warrant of Lessee to Company, at any time, that is
untrue as of the date made; (d) Lessee's becoming insolvent or unable to pay its
debts as they mature, or Lessee making an assignment for the benefit of
creditors, or any proceeding, whether voluntary or involuntary, being instituted
by or against Lessee alleging that Lessee is insolvent or unable to pay its
debts as they mature; (e) appointment of a receiver, liquidator, trustee,
custodian or other similar official for any of the Equipment or for any property
in which Lessee has an interest; (f) seizure of any of the Equipment;
(g) default by Lessee under the terms of any note, document, agreement or
instrument evidencing an obligation of Lessee to Company or to any affiliate of
Company, whether now existing or hereafter arising; (h) Lessee taking any action
with respect to the liquidation, dissolution, winding up or otherwise
discontinuing the conduct of its business; (i) Lessee transferring all or
substantially all of its assets to a third party; or (j) the transfer,
conveyance, assignment or pledge of a controlling interest or ownership of
Lessee to a third party without Company's prior written consent.

        12.  OPTION TO ACCELERATE AT WILL. If at any time Company in good faith
believes that the prospect for Lessee's payment or other performance under this
Lease is impaired, Company may demand immediate payment of all rents due and
scheduled to come due during the remainder of the Lease term. All future rent
accelerated under this or any other provision of this Agreement will be
discounted to present value, which will be computed at a discount rate of five
(5) percent. Failure of Lessee to make full payment within thirty (30) days of
its receipt of the demand for accelerated rent will constitute a "Default" by
Lessee as defined in Section 11.

        13.  REMEDIES. Upon the occurrence of any Default or at any time
thereafter, Company may terminate this Lease as to any or all items of
Equipment, may enter Lessee's premises and retake possession of the Equipment at
Lessee's expense, and will have all other remedies at law or in equity for
breach of the Lease. Lessee acknowledges that in the event of a breach of
Sections 4 or 5 or a failure or refusal of Lessee to relinquish possession of
the Equipment in breach of this section following termination or Default,
Company's damages would be difficult or impossible to ascertain, and Lessee
therefore agrees that Company will have the right to an injunction in any court
of competent jurisdiction restraining said breach and granting Company the right
to immediate possession of the Equipment.

        14.  LIQUIDATED DAMAGES. If Lessee acts in violation of the prohibitions
described in Section 3 of this Agreement, or is unable or unwilling to return
the Equipment to Company in good working order, normal usage wear and tear
excepted, at the expiration or termination of the Lease, Lessee shall pay as
liquidated damages the total of: (i) the amount of past-due lease payments,
discounted accelerated future lease payments, and the value of Company's
residual interest in the

--------------------------------------------------------------------------------


Equipment, plus (ii) all tax indemnities associated with the Equipment to which
Company would have been entitled if Lessee had fully performed this Lease, plus
(iii) costs, interest, and attorneys' fees incurred by Company due to Lessee's
violation of Section 3 or its failure to return the Equipment to Company, minus
(iv) any proceeds or offset from the release or sale of the Equipment by
Company.

        15.  OTHER TERMS. No failure by Company to exercise and no delay in
exercising any of Company's rights hereunder will operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or of any other rights. This Lease constitutes
the entire agreement of the parties and supersedes all prior oral and written
agreements between the parties governing the subject matter of this Lease;
provided, however, that if Company and Lessee have entered into a Marketing
Agreement into which this Lease is incorporated, to the extent that any of the
terms in this Lease conflict with the terms set forth in the Marketing
Agreement, the terms of the Marketing Agreement will control. No agreement will
be effective to amend this Lease unless such agreement is in writing and signed
by the party to be charged thereby. Any notices permitted or required by this
Lease will be in writing and mailed by certified mail or hand delivered,
addressed to the respective addresses of the parties. All claims, actions or
suits arising out of the Lease shall be litigated in courts in either the State
of Georgia or in the state of Lessee's principal place of business. Each party
hereby consents to the jurisdiction of any local, state or federal court located
within the State of Georgia and/or the state of Lessee's principal place of
business, and designates the Secretary of State of the State as its agent for
service of process. THIS LEASE WILL BE GOVERNED BY THE LAWS OF THE STATE OF
GEORGIA. Time is of the essence to each and all of the provisions of this Lease.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.58

